Citation Nr: 1828113	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-29 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence exist to reopen a claim for service connection for coronary artery disease, or diabetes mellitus, type 2.

2.  Entitlement to service connection for coronary artery disease, including as due to Agent Orange exposure.

3.  Entitlement to service connection for diabetes mellitus, type II, including as due to Agent Orange exposure.


REPRESENTATION

Veteran represented by:	Daniel S. Rethmeier, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and M.T.

ATTORNEY FOR THE BOARD

R. I. Sims, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to August 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Saint Paul, Minnesota that denied reopening of claims for service connection.  A July 2014 Statement of the Case (SOC) later reopened the claims and denied service connection for coronary artery disease and diabetes mellitus type II.

The Board recognizes that the Veteran attempted to raise claims for service connection for bladder cancer and an 1151 claim for negligent medical care.  See October 2015 notice of disagreement and February 2016 Form 9, respectively.  The Veteran is advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2017).


FINDINGS OF FACT

1.  Service connection for coronary artery disease and diabetes mellitus, type II were previously denied in a February 2012 rating decision.  The Veteran was informed of the decision, including his right to appeal, but did not appeal, or submit new evidence within a year of the decision.  

2.  Evidence submitted since the February 2012 rating decision denying service connection for coronary artery disease and diabetes mellitus, type II includes evidence that relates to an unestablished fact necessary to substantiate the claims and raises a reasonable possibility of substantiating the claims for service connection.

3.  The weight of the evidence is at least in equipoise as to whether the Veteran's coronary artery disease began during his military service, was caused by his service, or is otherwise etiologically related to his military service.
 
4.  The weight of the evidence is at least in equipoise as to whether the Veteran's diabetes mellitus type II began during his military service, was caused by his service, or is otherwise etiologically related to his military service.


CONCLUSIONS OF LAW

1.  The February 2012 rating decision denying service connection for coronary artery disease and diabetes mellitus, type II became final in February 2013 and is the last prior final denial for those claims of service connection in this case.  38 U.S.C. § 7105 (20122); 38 C.F.R. §§ 3.104, 20.1103 (2017).  

2.  New and material evidence has not been received to reopen claims of service connection for coronary artery disease and diabetes mellitus, type II.  38 U.S.C. §§ 5103, 5103A, 5107, 5108, 7105 (2012); 38 C.F.R. § 3.156(a), 3.159, 20.1103 (2017).

3.  Service connection for coronary artery disease is warranted.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1117 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2017).

4.  Service connection for diabetes mellitus, type II is warranted.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1117 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).
 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The Veteran filed an original claim for service connection heart disability and diabetes mellitus in March 2005. The claim was denied by a July 2005 rating.  No appeal was initiated nor was new and material evidence received within a year of the decision.  Accordingly, the decision became final. 

In October 2011, the Veteran sought to reopen his previously denied claim.  The claim was reopened but denied in a merits based decision in February 2012.  The RO found the evidence was insufficient to demonstrate exposure to herbicide agents or that either condition arose within a year of service discharge.  Additionally, the evidence was found insufficient to demonstrate direct and secondary service connection, because there was no in-service incurrence and no causal relationship between a service-connected disability and his diabetes mellitus, type II or coronary artery disease.  The Veteran was notified of such decision and did not file a notice of disagreement, or submit any new and material evidence within the one-year appeal period, and that decision became final.  
 
In June 2013, the Veteran again sought to reopen his previously denied claim.  
Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C. §§ 7104(b), 7105(c).  An exception to the general rule allows for reopening where new and material evidence exists.  38 U.S.C. § 5108; Shade v. Shinseki, 24 Vet. App. 110 (2010).

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the evidence is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Pertinent evidence received since the February 2012 rating decision includes VA treatment records, a personal statement from D.K., additional military personnel records, correspondence about herbicide exposure dated December 2015, and a transcript of Board hearing testimony.

The Board finds that the evidence submitted since the February 2012 rating decision is new as it had not been previously considered.  This evidence is also material as it relates to the basis of the prior final denial.  The hearing testimony and the buddy statement addressed the Veteran's service location and training.  These documents provide a reasonable possibility of substantiating the claim.   Accordingly, the previously denied claims for service connection for coronary artery disease and diabetes mellitus, type II, is reopened.

There is an exception to the general rule governing reopened claims. In the limited instance in which the new and material evidence received comprises a supplemental report from the service department, in accordance with 38 C.F.R. §  3.156 (c), the former decision (representing the denial of that claim) may be reconsidered de novo on the merits. See Shipley v. Shinseki, 24 Vet. App. 458 (2011).

Relevant service records as defined by 38 C.F.R. §  3.156 (c) include: (i) service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the Veteran by name; (ii) additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and (iii) declassified records that could not have been obtained because the records were classified when VA decided the claim. See 38 C.F.R. §  3.156 (c)(1). 

This provision does not apply to records that VA could not have obtained when deciding the claim because they did not exist when VA decided it, or because the claimant failed to provide sufficient information for VA to identify and obtain them for an official source. 38 C.F.R. §  3.156 (c)(2).  An award made based all, or in part, on the newly-received service department records is effective on the date entitlement arose or the date VA received the previously-decided claim, whichever is later, or such other date as may be authorized by the general provisions of 38 C.F.R. § 3.156 (a) (concerning petitions to reopen based on new and material evidence) applicable to a previously-decided claim. 38 C.F.R. §  3.156 (c)(3). Also, where such records clearly support the assignment of a specific rating over a part or the entire period of time involved, a retroactive evaluation will be assigned accordingly, except as it may be affected by the filing date of the original claim. 38 C.F.R. §  3.156 (c)(4).

The Board notes that service personnel records were added to the Veteran's claims file as part of the current appeal.  The basis of the prior denial was the lack of evidence showing that the Veteran was stationed in area that would trigger the presumption of exposure to herbicide agents.  The service personnel records only served to confirm this finding.  The records also failed to document the training that the Veteran states resulted in his exposure.  The records are simply not relevant to the appeal as they would support a denial of the appeal.  Indeed, as will be discussed below, the appeal turns on the testimony provided by the Veteran along with personal, lay statements from fellow service members.

II.  Service Connection

The Veteran asserts Agent Orange exposure during service in Korea and that such exposure is the cause of his coronary artery disease and diabetes mellitus type II.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110.  Service connection can be established by evidence that shows "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  38 C.F.R. § 3.310(a) (2016); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

With regard to the Veteran's claimed disabilities, the issue is whether the Veteran experienced an in-service event, incurrence, or injury.  

In addition to the general rule for service connection, additional laws and regulations are applicable to claims of diabetes and coronary artery disease, due to Agent Orange exposure.  38 C.F.R. § 3.309(e).  A Veteran who served in a unit that, as determined by the Department of Defense (DoD), operated in or near the demilitarized zone (DMZ) in Korea between April 1, 1968 and August 31, 1971 will be presumed to have exposure to certain herbicide agents during such service unless there is affirmative evidence to the contrary.  38 U.S.C. § 1116; 38 C.F.R. § 3.307(a)(6)(iv); 74 Fed. Reg. 36640.  

After reviewing all the lay and medical evidence, including the Veteran's statements and testimony, the Board finds that the weight of the evidence is at least in equipoise as to whether the Veteran was exposed to an herbicide agent in service.

The Veteran acknowledges that he was a member of the 6175th Security Police Squadron (SPSq) stationed at Kunsan Air Base Korea, which is not in the DMZ or on the list of units recognized as having served in areas along the Korean DMZ. See 74 Fed. Reg. 36640; M21-1MR, Part IV, Subpart ii. 2.C.  However, the Veteran asserts that he participated in AZR training at Camp Casey in Korea, which is in the DMZ.  The Veteran testified that such training required digging foxholes, which involved grass in the Veteran's face, and required a stay in barracks "at the fence line."

In written correspondence to the Board, the Veteran stated that he arrived in Korea in September 1970.  He was sent to Osan for classroom training.  His security force was then transported to Camp Casey in the DMZ for heavy weapon and combat training, known as AZR.  He was there for two weeks and completed an 80-hour training.  He believes his herbicide exposure occurred when the chemicals were breathed in or absorbed through his skin.  

The Veteran submitted two "buddy statements" to support his assertions.  In a November 2011 statement, D.M. stated that he served in Korea from October 1970 to November 1971.  He was a member of the 6175th SPSq and the unit was required to attend AZR (in-country combat training).  D.M. states the training was located on the DMZ and that while there "we were crawling around in vegetation playing war games."  

In a July 2013 statement, D.K. stated that during his time at Osan Air Base, he crossed paths with the Veteran.  He inquired about the Veteran's presence at Osan and the Veteran stated he was at Osan Air Base for security police training, and from there would go "up north around the DMZ for a couple of weeks more of training."

The Veteran's DD Form 214 and personnel records note that he served in Korea from September 30, 1970 to October 25, 1971.  As of October 6, 1970, the Veteran's duty assignment was noted as security policeman-base defense, with the 6175th Security Police Squadron (SPSq) Kunsan Air Base Korea (PACAF).  While a significant portion of the Veteran's Korean service is within the presumptive period, the records show no specific indication that the Veteran served in the DMZ.  Military personnel records indicate that the Veteran participated in 80 hours of preparedness training, but do not indicate a date or location.  

Further, the RO undertook development to corroborate the Veteran's assertions about Agent Orange exposure, but was unable to do so based on the evidence of record.  The Board has considered the Personnel Information Exchange System (PIES) response, dated December 2011; the Defense Personnel Records Information Retrieval System (DPRIS), dated December 2015; and the Memorandum for the Record indicating a formal finding of a lack of information required to corroborate training at the Korean DMZ.  Each of these documents indicate an inability for the VA to document the Veteran's exposure to herbicide agents while in Korea.    

Resolving doubt in the Veteran's favor, the Board finds that the evidence of record establishes herbicide agent exposure in Korea.  The Veteran is competent to describe exposure to an herbicide agent in service and he is competent to describe service in the DMZ.  The Veteran's lay statements with regard to training and exposure to herbicide agents in the DMZ are also credible.  The Veteran provided specific details of his service and movements during his time in Korea.  Further, the lay statements and service records corroborate that the Veteran had service in Korea and participated in training as described by the Veteran.   

Accordingly, resolving all reasonable doubt in the Veteran's favor, exposure to herbicides may be conceded.  

The Veteran's medical records indicate that he is currently diagnosed with diabetes mellitus, type II and coronary artery disease.  Post service treatment records document diagnosis and medication for coronary artery disease associated with an inferior myocardial infarction as early as 1996.  A May 2005 VA examination indicates the Veteran had an estimated MET level of 5, with an October 2004 stress test indicating a MET level of 7.3.  A July 2011 VA treatment record notes the Veteran underwent a nuclear stress test and exercised to stage II with no ischemia demonstrated.  

Post service treatment records also document diagnosis and medication for diabetes mellitus as early as 2003.  Additionally, the May 2005 VA examination indicates the Veteran received oral diabetes medication daily.  By June 2005, VA treatment records reflect a prescription for insulin to be taken in the morning and at bedtime.  Additional VA treatment records indicate continued use of insulin to manage diabetes.

The Board finds that the Veteran was exposed to herbicide agents during active service, and as noted above and that he has a current diagnosis of diabetes mellitus, type II and coronary artery disease.  Additionally, the medical evidence of record establishes that the Veteran's coronary artery disease results in a workload greater than 7 METs, indicating it has become manifest to a degree of 10 percent disabling or more.  38 C.F.R. § 3.307(a)(6); 38 C.F.R. 4.104, Diagnostic Code 7005.  Further, the medical evidence of record establishes that the Veteran's diabetes requires insulin injections and a restricted diet, indicating that it has become manifest to a degree of 10 percent disabling or more.  38 C.F.R. § 3.307(a)(6); 38 C.F.R. 4.119, Diagnostic Code 7913.  As a result, service connection for coronary artery disease and diabetes mellitus is warranted on a presumptive basis.  See 38 C.F.R. § 3.307, 3.309(e).

The Board has granted the Veteran's claim of entitlement to service connection for coronary artery disease and diabetes mellitus, type II; any error relating to the duties to notify and assist with respect to this claim is moot.  


ORDER

Service connection for coronary artery disease is granted.

Service connection for diabetes mellitus, type II is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


